Case 1:19-cv-00038-AJT-TCB Document 18 Filed 05/03/19 Page 1 of 3 PageID# 47



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION



    BROADCAST MUSIC, INC.; INTERIOR
    MUSIC CORP.; MJ PUBLISHING TRUST
    d/b/a MIJAC MUSIC; SONY/ATV SONGS
    LLC.; and CINDERFUL MUSIC,                    CIVIL ACTION NO.: 1:19-cv-00038___

                       Plaintiffs,
                                                  RESPONSE TO ORDER TO SHOW
         v.                                       CAUSE

    GT LEESBURG 2014, LLC d/b/a THE
    GREENE TURTLE, AND BRENT BYER,
    DARLENE BYER, AND DAVID BYER,
    each individually,

                       Defendants.



          DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE (Dkt No. 13)

        Plaintiffs Broadcast Music, Inc., Interior Music Corp., MJ Publishing Trust d/b/a Mijac

Music, SONY/ATV Songs, LLC, and Cinderful Music (collectively hereafter, “Plaintiffs”), by their

attorneys, submit this response to the Court’s Show Cause Order (Dkt No. 13) regarding service of

the Complaint.

        Defendant GT Leesburg 2014, LLC d/b/a The Green Turtle (the “Establishment”) was served

with the Summons and Complaint, courtesy of its registered agent David Brent Byer1 (“Brent Byer”),

on January 16, 2019, well within ninety (90) days of filing the Complaint. Docket No 16.




1
 Plaintiffs named Defendants as “Brent Byer” and “David Byer.” Upon service of the Complaint,
Defendant alleged that his name is “David Brent Byer” and stated that he goes by the name, “Brent
Byer.” Upon information and belief, references to “David Byer” and “Brent Byer” refer to the
same natural person. See Docket No. 14-15.
Case 1:19-cv-00038-AJT-TCB Document 18 Filed 05/03/19 Page 2 of 3 PageID# 48



         Defendant Brent Byer was served with the Summons and Complaint on January 16, 2019,

well within ninety (90) days of filing the Complaint. Docket No. 14-15.

         Defendant Darlene Byer was not served. When attempting to serve Darlene Byer, Defendant

Brent Byer claimed that she had moved and was no longer a resident of the state of Virginia. To date,

Plaintiffs are unable to locate her.

         The served Defendants have failed to file a responsive pleading. Accordingly, Plaintiffs

intend to move for entry of default against the Establishment and Brent Byer2.




    Dated: May 3, 2019                               BROADCAST MUSIC, INC.; INTERIOR
                                                     MUSIC CORP.; MJ PUBLISHING TRUST
                                                     d/b/a MIJAC MUSIC; SONY/ATV SONGS
                                                     LLC.; and CINDERFUL MUSIC,


                                                     By: /s/ David M. Asbury
                                                                   Of Counsel

                                                     John C. Lynch (VSB No. 39267)
                                                     Elizabeth S. Flowers (VSB No. 78487)
                                                     David M. Asbury (VSB No. 88977)
                                                     Counsel for Plaintiffs
                                                     TROUTMAN SANDERS LLP
                                                     222 Central Park Avenue, Suite 2000
                                                     Virginia Beach, VA 23462
                                                     Telephone: (757) 687-7537
                                                     Facsimile: (757) 687-1546
                                                     E-mail: john.lynch@troutman.com
                                                     E-mail: liz.flowers@troutman.com
                                                     E-mail: david.asbury@troutman.com




2 Plaintiffs were unable to serve Defendant Darlene Byer. Accordingly, she is not included in the request
for Entry of Default.
Case 1:19-cv-00038-AJT-TCB Document 18 Filed 05/03/19 Page 3 of 3 PageID# 49



                               CERTIFICATE OF SERVICE


       I hereby certify that on this 3rd day of May 2019, a true and correct copy of the foregoing

was filed through the CM/ECF system. I further certify that a copy of the foregoing was sent via

Federal Express and U.S. Mail to:

                        GT Leesburg 2014, LLC d/b/a The Green Turtle
                             c/o Brent Byer as Registered Agent
                                     18969 Peale Lane
                                    Leesburg, VA 2017

                                        David Brent Byer
                                           David Byer
                                    603 Potomac Station Drive
                                      Leesburg, VA 20176

                                          Darlene Byer
                                           David Byer
                                    603 Potomac Station Drive
                                      Leesburg, VA 20176




                                                    By: /s/ David M. Asbuy
                                                                  Of Counsel

                                                    David M. Asbury (VSB No. 88977)




38780674
